  Case 17-23819-GLT            Doc 251  Filed 08/28/19 Entered 08/28/19 11:02:45  Desc Main
                                                                               FILED
                                       Document      Page 1 of 1               8/28/19 10:39 am
                                                                               CLERK
                              IN THE UNITED STATES BANKRUPTCY COURT            U.S. BANKRUPTCY
                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA          COURT - :'3$
In Re:                                                        Bankruptcy No. 17-23819-GLT
Cyrilla Landscaping & Supply Co. Inc.,
        Debtor(s)
                                                              Chapter 7
Eric E. Bononi, Trustee,
        Movant
                       v.
Cyrilla Landscaping & Supply Co. Inc.,                         Related to Docket No. 249
        Respondent(s)


                                                ORDER OF COURT

        AND NOW, this _______   dayof
                         28th Day   ofAugust,
                                       _____________________,
                                                2019          20_____, upon consideration of the Trustee’s
Application to Employ His Own Attorney, it is ORDERED, ADJUDGED and DECREED as follows:

    1. Eric E. Bononi, Esq., and Bononi & Company, P.C., 20 N. Pennsylvania Avenue, Greensburg, PA 15601,
is hereby appointed, as of the date of filing the Application, as Attorney for the Trustee in this bankruptcy
proceeding for the reasons set forth in the Motion.

     2. Professional persons or entities performing services in the above case are advised that approval of fees for
professional services will be based not only on the amount involved and the results accomplished, but other factors
as well including: the time and labor reasonably required by counsel, the novelty and difficulty of the issues
presented, the skill requisite to perform the legal service properly, the preclusion of other employment due to
acceptance of this case, the customary fee, whether the fee is fixed or contingent, the time limitations imposed by
the client or the circumstances, the experience, reputation and ability of the attorneys involved, the undesirability
of the case, the nature and length of the professional relationship with the client, and, awards in similar cases.

    3. Approval of any application for appointment of counsel in which certain hourly rates/compensation terms
are stated for various professionals is not an agreement by the Court to allow fees at the requested hourly rates or
compensation terms, and is not a preapproval of compensation pursuant to 11 U.S.C. §328(a). Final compensation,
awarded only after notice and hearing, may be more or less than the requested hourly rates/compensation terms
based on application of the above-mentioned factors in granting approval by Court Order.

     4. Notwithstanding anything to the contrary in the letter of engagement or agreement between Movant and
Special Counsel, this Order does not authorize Special Counsel to retain or pay any outside counsel or other
professional to assist Special Counsel in this matter unless such is done at no expense to Movant, directly or
indirectly. Any other retention of and payment to an outside counsel or other professional is subject to prior approval
of the Court.

    5. Applicant shall serve the within Order on all interested parties and file a certificate of service.

                                                                BY THE COURT:



                                                                G
                                                                GR
                                                                GREGORY
                                                                  EG
                                                                   GOOR
                                                                      RY L.
                                                                         L. TADDONIO
                                                                            TAD
                                                                             A DO
                                                                               DONI
                                                                                 NIO
                                                                     D STATES
                                                                UNITED STATES BANKRUPTCY JUDGE




                                                          1
